 


110 HR 2478 IH: Stop Deceptive Advertising for Women’s Services Act
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2478 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mrs. Maloney of New York (for herself, Ms. Moore of Wisconsin, Mr. McGovern, Mr. Grijalva, Mrs. Capps, Mr. Frank of Massachusetts, Mr. Rothman, Mr. Holt, Mr. McDermott, Mr. Wexler, Mr. Berman, Ms. Schakowsky, and Ms. McCollum of Minnesota) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Federal Trade Commission to prescribe rules prohibiting deceptive advertising of abortion services. 
 
 
1.Short titleThis Act may be cited as the Stop Deceptive Advertising for Women’s Services Act.
2.Prohibition of deceptive advertising of abortion services
(a)Conduct prohibitedNot later than 180 days after the date of enactment of this Act, the Federal Trade Commission shall promulgate rules to prohibit, as an unfair and deceptive act or practice, any person from advertising with the intent to deceptively create the impression that such person is a provider of abortion services if such person does not provide abortion services. 
(b)EnforcementThe Federal Trade Commission shall enforce the rules required under subsection (a) as if a violation of such rules were a violation of section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1). The Commission shall enforce such rules in the same manner and by the same means, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act.
3.DefinitionsFor purposes of the rules prescribed under section 2, the following definitions apply:
(1)advertiseThe term advertise means offering of goods or services to the public, regardless of whether such goods or services are offered for payment or result in a profit.
(2)abortion servicesThe term abortion services means providing surgical and non-surgical procedures to terminate a pregnancy, or providing referrals for such procedures.
(3)PersonThe term person has the meaning given such term in section 551(2) of title 5, United States Code. 
 
